MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order affirming an immigration judge’s denial of petitioner Ramon Sarabia Godoy’s application for cancellation of removal.
A review of the administrative record demonstrates that there is substantial evidence to support the BIA’s decision that petitioner failed to establish continuous physical presence in the United States for a period of not less than ten years as required for cancellation of removal.. See 8 U.S.C. § 1229b(b)(l)(A); Lopez-Alvarado v. Ashcroft, 381 F.3d 847, 850-51 (9th Cir.2004). Further, the legal issues raised by petitioner in his petition for review and his response to the court’s March 31, 2008 order to show cause are foreclosed. See Padilla-Padilla v. Gonzales, 463 F.3d 972 (9th Cir.2006) (provisions of the IIRIRA terminating accrual of residency upon initiation of removal proceedings did not violate alien’s right to due process); Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 602-03 (9th Cir.2002) (NACARA special rule cancellation does not violate equal protection).
Accordingly, respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. *249Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.